PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/183,748
Filing Date: 8 Nov 2018
Appellant(s): NOVATEK Microelectronics Corp.



__________________
Roger Chen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 13, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 27, 2021 from which the appeal is taken is being maintained by the examiner.  The examiner notes that Appellant appealed the rejection of claims 39-40 and 42-49 under 35 U.S.C. 251.  Appellant has not appealed the rejection of clams 1-19, 34-36, 39-40, and 42-47 under 35 U.S.C 112(b).

The following ground(s) of rejection are applicable to the appealed claims.

Rejection under 35 U.S.C. 251 - Recapture
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

	Claim 39-40 and 42-49 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1)      first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2)     next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3)     finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))


	In this case, the reissued claims are broader in scope than the original patent claims because newly added claim 39 does not recite the structural limitations of the control module and the packet encoding module and newly added claim 46 does not recite the structural limitations of the feedback module.

Claims 39-40 and 42-49 omit/broaden claim limitations related to subject matter surrendered in the original prosecution.  During prosecution of the 13/831,739 application (“the '739 Application”), Applicant amended claim 1 to add the underlined limitations:
a control module for generating, , a control signal according to which a transmission mode is determined;and
a packet encoding module coupled to the control module encoding an original packet to be a transmission packet according to the original packet and the control signal, and processing a transmission operation under the determined transmission mode (See ‘739 Application, Amendments filed on 9/11/2015)
and
a feedback module coupled to the packet decoding module for generating a synchronizing signal when a decoding condition of the packet decoding indicates that the transmission packet is correctly received or decoded, and for not generating the synchronizing signal when the decoding condition indicated that the transmission packet is not correctly received or decoded
	wherein the feedback signal indicates whether the synchronizing signal is generated. (See ‘739 Application, Amendments filed on 5/12/2016.)

Applicant also amended the method claim 21 as follows:
21. (currently amended) A data transmission method for a data transmission system comprising a master device and a slave device and utilized in a Mobile Industry Processor Interface (MIPI), the data transmission method comprises: 
the master device generating, , a control signal according to which a transmission mode is thereby determined;
the master device encoding an original packet to be a transmission packet according to the original packet and the control signal, and processing a transmission operation under the determined transmission mode;
the slave device decoding the transmission packet to be the original packet or a related display device signal corresponding to the original packet 
	the slave device generating a synchronizing signal according to a decoding condition of a packet decoding module of the slave device; wherein the feedback signal is generated by the slave device according to the decoding condition of the packet decoding module. (See ‘739 Application, Amendments filed on 9/11/2015.)

The above claim limitations for control and packet encoding modules in a master device added to claim 1 during prosecution to overcome rejections are omitted in new claims 39-40, 42-45.  The above claim limitation for the feedback module in a slave device, added to claim 1 during prosecution to obtain allowance, is omitted in new claims 46-47.  Similarly, functionalities of the master device in the method claim 21, added to obtain allowance, are omitted in claim 48.  Functionalities of the slave device amended in claim 21 to obtain allowance, are omitted in claim 49.  Thus, the broader aspects of the instant reissue claims relate to the subject matter surrendered in the original prosecution.  Furthermore, since Applicant fails to materially narrow the instant reissue claims in other respects, so that the claims may have not been enlarged, the recapture rule has not been avoided. 

(2) Response to Argument
Appellant argues that “the surrender generating limitations (SGL) are NOT the master processor (master device) and the slave processor (slave device) themselves; instead, the SGLs should be the behaviors/operations/actions of the master/slave processor added to the original claims during the prosecution of the original application, and the SGLs are clearly included in the reissue claims 39, 46, 48 and 49 of the instant application.”  Brief, page 8.  This is not a persuasive argument because, although the master and slave processor were presented in the originally filed claims, they were modified with SGLs, as admitted by Appellant, during prosecution to obtain allowance.  Appellant admits that behaviors/operations/actions of the master and slave devices added to the original claim during prosecution of the original application constitute SGLs.  Therefore, structures of the master device and the slave device with amended behavior/operation/actions constitute SGL.   Removing a device that has been amended with surrender generating limitations from a system claim is a text book example of an attempt to recapture surrendered subject matter.
All of the original patent claims are directed to a system that comprises a master device and a slave device and method steps performed by both master and slave devices.  By Appellant’s own admission, the SGLs are behaviors/operations/actions of both master and slave devices added to the claims during the prosecution of the original application.  However, none of the new claims added in the instant reissue application recite a system that includes both, a master and a slave device with their respective SGLs.
Regarding claim 39, Appellant asserts that “although the structure of master processor is cancelled in reissue claim 39, the SGLs are still preserved.”  Brief, p. 9.  Appellant admits that a structure of the system containing SGLs was removed in claim 39, yet asserts that the SGLs of the removed structure are preserved.  According to Appellant, the SGLs are not cancelled with the structure of master device because “[i]n claim 39, the SGLs of the master device are described as a behavior of an external device to interact with the claimed slave processor (i.e., the slave device of claim 1); hence, claim 39 explicitly includes the SGLs, while recitation of the entire structure of master device is not necessary.”  Brief, p. 9.  This is not a persuasive argument because the original patent claim 1 is directed to a system with both a master and a slave device, each containing its respective SGLs.  New claim 39 is a claim to a slave device only, not a system containing two devices.  Removal of a master device that has been amended during prosecution with SGLs to overcome prior art rejections is a classic example of a recapture attempt.  Appellant argues that the SGL of the master device are described as a behavior of an external device to interact with the claimed slave processor.  This is a clear admission that the SGLs of the master device have been removed from the claim because a description of a behavior of an external device that interact with a claimed structure is not part of the claimed structure.  An apparatus claim is defined by its structures and/or functions of the claimed structures.  By removing a master device from the system claim, Appellant removed all of the SGLs associated with the master device from the original structure of the system of claim 1.
Regarding claim 46, Appellant removed the entire structure of the slave device, amended with SGLs during prosecution to obtain allowance, of the original patent claim 1.  By removing the slave device from the system claim, Appellant removed all of the SGLs associated with the slave device from the original structure of the system of claim 1.

Regarding the method claims 48 and 49, original patent claim 20 is a claim to a data transmission method for a data transmission system comprising a master device and a slave device.  Claim 20 recites steps performed by both a master device and a slave device.  During prosecution, steps performed by both the master device and the slave device were amended to obtain allowance over the prior art of record, generating SGLs associated with actions performed by both the master device and the slave device.  New independent method 48 removes all steps performed by the master device and their associated SGLs and claim 49 removes all steps performed by the slave device and their associated SGLs in clear violation of the law against recapture.

For the above reasons, it is believed that the rejections under 35 U.S.C 251 should be sustained.

Regarding the rejection of claims 1-19, 34-36, 39-40, and 42-47 under 35 U.S.C 112(b), Appellant has not appealed the rejection of clams.  Accordingly, the rejection of these claims should be affirmed.

Respectfully submitted,

/Woo H Choi/
Primary Examiner, AU 3992

Conferees:
/Cameron Saadat/Primary Examiner, Art Unit 3992 

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                       { 3 }

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.